Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 9/14/21 is acknowledged.

Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al (US 2010/0264133A1, “Jeong” hereinafter).
As to claim 1, Jeong discloses (see 1A-1D) an electrode plate rolling apparatus (see Fig 1B for the induction device having an electrode assembly), configured to roll an electrode plate (111), wherein the electrode plate comprises a coated region and an 
Regarding claim 2, in Jeong the heating part (140) snugly adjoins (closely connected) the cooling part (see Fig 1A).
As to claim 9, in Jeong, an idler (181,182,120,130,183) is disposed between the heating part (140) and the roller group (110,150), and the electrode plate (111) is wound on the idler so that the electrode plate is in a position that adapts to the heating part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view GRAFF et al (US 2018/0274051A1, “GRAFF” hereinafter).
As to claims 3-5, Jeong teaches (see Fig 1C and para [0039]) a plurality of heaters and heating parts comprising multiple parts (141, 142) but lacks teaching the heating part comprises multiple first heating units and/or second heating units distributed alternately along the width direction of the electrode plate, and the cooling part comprises multiple first cooling units and/or second cooling units distributed alternately along the width direction of the electrode plate.  However, GRAFF teaches a heating part comprises multiple first heating units (energy supply devices 3) distributed alternately (different sizes alternatively provided) along a width direction of the substrate, and each first/second heating unit is configured to directly heat a corresponding uncoated region; and the cooling part comprises multiple first cooling units (4) distributed alternately along a width direction of the substrate, the first/second cooling unit is configured to directly cool a corresponding uncoated region, wherein the first heating unit heats the uncoated region to a first preset temperature, and the second heating unit heats the coated region to a second preset temperature; the first preset temperature is capable of being higher than the second preset temperature, and the first and second temperatures are capable of being between a room temperature and 350oC (see para [0016] and [0019] for temperatures room temperature and increased temperature compared to the room temperature).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple first heating and cooling units distributed alternately along the width direction of 
As to claim 7, Jeong et al (see Fig 1B for induction heater) and GRAFF (see para [0032]) the heating part comprises at least one of a magnetic induction heating part, a hot air heating part, a radiant heating part, an infrared heating part, or a microwave heating part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include different types of heating part since it is known in the art as taught by GRAFF and because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 8, Jeong teaches the cooling part comprises at least one of an air-cooling part and an air-cooling chamber part (blower, see para [0042] and [0049]). GRAFF teaches the cooling part comprises at least one of an air cooling part, an air cooling chamber part, or a liquid cooling part ( see para [0012], gaseous and/or cooling medium). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2010/0264133A1) in view Leitner et al (US 2011/0290180A1) and Mosso et al (US 2011/0143019A1).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2010/0264133A1) in view of Miyazaki et al (US 2015/0129107 A1) and Xu et al (US 2019/0267598A1).
Jeong teaches the extension assembly (141, 142, see para [0037]) comprises an extension roller (120).  A tension monitoring part and a control part of the electrode plate rolling apparatus able to control a rotation speed of the extension roller are not taught in Jeong.  Miyazaki teaches (see Fig 1 and para [0030]) a tension monitoring part (sensor 117), and a control part (119) of the electrode plate rolling apparatus able to control a rotation speed of the extension roller.  Xu et al also teaches a tension monitoring part; and a control part of the electrode plate rolling apparatus is able to control a rotation speed of the extension roller according to a monitoring result of the tension monitoring part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tension monitoring part and a control part of the electrode plate in Jeong to improve positional precision of the electrode sheets/ substrate (see para [0066]) as taught by Miyazaki et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717